DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0155505 A1 to Yamazaki et al.
As to claim 21, Yamazaki discloses a display device comprising: a substrate (Fig. 2, paragraph 0101, substrate (301)); a first scan line which is disposed on the substrate and transmits a first scan signal; 20a data line which crosses the first scan line and transmits a data voltage (Fig. 17A, paragraphs 0254-0255, where gate driver (504a) is the scan line driver and outputs signals to gate lines (GL_X) and source driver (504b) is the data line driver and outputs signals to data lines (DL_Y)); a first transistor including a polycrystalline semiconductor member and a second transistor including an .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a second transistor which is disposed on the substrate, is separated from the first transistor and includes: a second gate electrode disposed on the first insulating layer; a second channel disposed on the second gate electrode and including an oxide semiconductor member; a second source electrode and a second drain electrode disposed on the second channel; and an external light blocking member disposed on the second source electrode and the second drain electrode and overlapping the second channel, a first electrode connected to one of the first transistor and the second transistor; a second electrode facing the first electrode; and a light emission member disposed between the first electrode and the second electrode”, in combination with the other limitations set forth in claim 1.  In addition, the arguments are persuasive.
Claims 2-20 are dependent on claim 1.
Response to Arguments
Applicant’s arguments, see pages 9-12, lines 1-9, filed 2/1/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 21, on pages 12-13, lines 13-3, Yamazaki fails to disclose, “a driving voltage line which transmits a driving voltage to the light emission member, and an external light blocking member extending from the driving voltage line”.  Examiner disagrees as Yamazaki discloses, “a driving voltage line which transmits a driving voltage to the light emission member” (Fig. 2, paragraphs 0108-0109, where the lead wiring portion (311) drives the light emission member of pixel portion (302)) and “an external light blocking member extending from the driving voltage line” (Fig. 3, paragraph 0128, where the light-blocking layer (338) extends from the lead wiring portion (311)).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627